Case 2:20-cr-20017-TLB Document 533               Filed 09/13/21 Page 1 of 1 PageID #: 2672




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION


 UNITED STATES OF AMERICA                                                          PLAINTIFF

 V.                                CASE NO. 2:20-CR-20017-004

 JULIO IVAN ENRIQUEZ-MUNOZ                                                       DEFENDANT


                                                ORDER

        Currently before the Court is the Report and Recommendation (Doc. 279) filed in

 this case on December 17, 2020, by the Honorable Mark E. Ford, United States

 Magistrate Judge for the Western District of Arkansas. Both parties have waived the right

 to object to the Report and Recommendation for the purpose of expediting acceptance of

 the guilty plea in this matter. Id. at ,r 3.

        The Court has reviewed this case and, being well and sufficiently advised, finds

 that the Report and Recommendation is proper and should be and hereby is ADOPTED

 IN ITS ENTIRETY. Accordingly, Defendant's guilty plea is accepted. The written plea

agreement will be subject to final approv           y the undersigned at sentencing.
                                                �
        IT IS SO ORDERED on this         12:     day of Septemb r, 021.




                                                                              RICT JUDGE
